Case: 12-11595   Date Filed: 01/25/2013   Page: 1 of 6

                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-11595
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 6:11-cr-00085-ACC-DAB-1



UNITED STATES OF AMERICA,


                                                          Plaintiff - Appellee,


                                 versus


TERRY JEROME CASON,


                                                       Defendant - Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (January 25, 2013)
              Case: 12-11595     Date Filed: 01/25/2013   Page: 2 of 6

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Terry Jerome Cason appeals the district court’s denial of his motion for

judgment of acquittal. Specifically, he argues that the government had insufficient

evidence to identify him as the robber in two of the three robberies that he was

convicted of committing. The government counters that it presented enough

evidence to prove beyond a reasonable doubt that Cason committed all three

robberies. After careful consideration, and viewing the evidence in the light most

favorable to the government, we conclude that the government presented evidence

sufficient to support these convictions.

                                       I.

      At approximately 2:00 in the morning on November 23, 2010, two men

robbed a twenty-four hour Walgreens in Lake Mary, Florida. The robbers wore

dark clothing and covered their faces so only their eyes were visible. They covered

their hands with athletic socks and used the socks to wipe down anything they

touched. The robbers pointed a gun at an employee and forced him to open a safe.

They then took $600 in cash and approximately $800 worth of liberty bell postage

stamps. Next, the robbers locked two employees in the store’s freezer and took

their cell phones.




                                            2
              Case: 12-11595      Date Filed: 01/25/2013   Page: 3 of 6

      At around 3:30 in the morning on December 3, 2010, a man robbed a

twenty-four hour Walgreens in Winter Park, Florida. The man had a shirt wrapped

around his face and wore a sock over his hand. The man pointed a gun at an

employee’s face and demanded to be taken to the safe. The gun was silver with a

black handle. The robber took $2,000 in cash and carried it in a blue pillowcase.

He also took an employee’s cell phone, even though the employee asked him not to

because Walgreens would not pay for the phone. The robber then locked several

employees in the store freezer.

      At about 2:45 in the morning on December 7, 2010, a man robbed a twenty-

four hour Walgreens in Winter Garden, Florida. The robber revealed a silver gun,

robbed the store, and put the money in a pillowcase. He then locked the employees

in the store’s freezer. He also took the cell phone of one of the store employees.

      After leaving the Winter Garden Walgreens, the robber got into a car in the

parking lot. A driver was in the car waiting to drive him away. Because one of the

Walgreens employees activated a silent alarm, the police arrived on the scene and

engaged the get-away car in a high-speed chase. The police captured the robber,

who was identified as Cason. In the car, the police found a sock, a gun, and a blue

pillowcase filled with cash. While in custody, Cason admitted to robbing the

Winter Garden Walgreens, but denied robbing the other two Walgreens. A jury




                                          3
              Case: 12-11595    Date Filed: 01/25/2013   Page: 4 of 6

found Cason guilty of all three robberies. He now argues there was insufficient

evidence to prove that he robbed the Lake Mary and Winter Park Walgreens.

                                        II.

      We review de novo the district court’s denial of a defendant's motion for

judgment of acquittal based on insufficient evidence. United States v. Emmanuel,

565 F.3d 1324, 1333 (11th Cir. 2009). When evaluating the sufficiency of the

evidence, we “view the evidence in the light most favorable to the government,

with all reasonable inferences and credibility choices made in the government's

favor.” United States v. Martinez, 83 F.3d 371, 374 (11th Cir. 1996). “We will

not reverse unless no reasonable trier of fact could find guilt beyond a reasonable

doubt.” United States v. Farley, 607 F.3d 1294, 1333 (11th Cir. 2010).

      Here, the jury heard sufficient evidence to conclude that Cason committed

the Lake Mary and Winter Park robberies. Ms. Regina Whitaker, the driver of the

get-away car and a confidant of Cason, gave the jury details about Cason’s role in

the Lake Mary and Winter Park robberies. She explained that before the Lake

Mary robbery, Cason asked to borrow her car so that he could “hit a lick,” meaning

commit a robbery. Whitaker said that Cason called her at approximately 2:30 in

the morning on the night of robbery in Lake Mary and told her that he had stolen

$600, taken an employee’s cell phone, and left the employees in the freezer.

Whitaker testified that Cason asked her again to borrow her car so that he could


                                         4
              Case: 12-11595      Date Filed: 01/25/2013   Page: 5 of 6

rob a Walgreens in Winter Park, Florida. Whitaker said that Cason called her after

the robbery and told her that he had stolen $2,500 or $3,000, put the employees in

the freezer, and taken their cell phones. Cason joked that one of the employees had

protested because Walgreens wasn’t going to pay for his cell phone. Cason also

told Whitaker that he purchased a Sony PlayStation or a Nintendo Wii with the

stolen money. After viewing security photos from one of the robberies, Whitaker

identified Cason as the robber.

      Officer Spears from the Seminole County Sheriff’s Office executed a search

of Cason’s home. Officer Spears told the jury that she found fifty-five sheets of

U.S. postage stamps and several receipts in Cason’s home. One of the receipts was

for a Sony Playstation, which was paid for with cash. The jury also heard

testimony from Special Agent John Scanlon from the Bureau of Alcohol, Tobacco,

Firearms, and Explosives. Special Agent Scanlon testified that outside the house, a

piece of paper was found in the trash that listed the addresses of several Walgreens.

      The jury also considered the similarities among the three robberies. The

robberies all occurred at twenty-four hour Walgreens between 2:00 and 3:30 in the

morning. The robber used an athletic sock to avoid leaving fingerprints; used a

gun to force an employee to open the safe; stole the employees’ cell phones; and

locked the employees in the store freezer. Similar to the Winter Garden robbery,




                                          5
              Case: 12-11595    Date Filed: 01/25/2013    Page: 6 of 6

to which Cason admitted, the Winter Park robber used a silver gun and a

pillowcase.

      Together, this evidence was sufficient to support the jury’s verdict. For this

reason, we affirm the district court’s denial of Cason’s motion for judgment of

acquittal.

      AFFIRMED.




                                         6